[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE COUNTERCLAIM
Plaintiff moves to strike defendants Amended Counterclaim dated February 27, 2001 which alleged that the institution of action was "motivated by the improper purpose of unjustly vexing the defendants and constitutes an abuse or misuse of the litigation process". A counterclaim sounding in vexatious litigation and/or abuse of process may be brought only on termination of the action alleged to be vexatious. General Statutes § 33-726. Under Connecticut law, for sound public policy reasons, such a claim cannot be asserted in the same action allegedly causing the vexation. Zeller v. Consolini, 235 Conn. 417 (1995);Equality, Inc. v. I-Link Communications, 76 F. Sup.2d 227 (D. Conn. 1999).
Defendants rely on Swerdloff v. AEG Design/Build, Inc., 209 Conn. 185
(1988) for the proposition that they must be allowed to raise their claim in order to preserve the issue for later in the proceedings, but that case dealing with the special defense of violation of the Home Improvement Act offers no authority for their claim in this case.
Motion to Strike Counterclaim granted.
Wagner, JTR